                                                                   ce Rlfs OFFICE U .
                                                                                    S.DI
                                                                                       ST.Cœ FF
                                                                          AT R- OKE,VA
                                                                               FILFD
                                                                           JUL 13 2g19
                  IN TH E UN ITED STATE S D ISTRICT CO U RT               uuI   j

                 FORTHEWR
                        EO
                         ST
                          AE
                           NRONUDI
                                 D
                                 ST
                                  IWS
                                   RIC
                                     IT
                                      ON
                                       OFWRGINIABt: nuxj
                                                       uyf
                                                         cv
                                                          usnx
LIN D A REN E COD Y,

      Appellant                                CivilAction N o.7:19-CV-433



CH RIST O PH ER M ICALE ,                      By: M ichaelF.U rbansld
Chapter13 Trustee,                                  ClziefUnited StatesDistrictJudge
      Appellee


                                       O RD E R

      O n Febm ary 13,2019,appellantLindaRene Cody,proceedingpro K ,flled anodceof
                                                                      .




appealin theUrlited StatesBanlttuptcy CourtfortheW estetn D istdctofVirginia.ln re Cod

No.19-70043 (Bankt.W .D.Va.filedlan.11,2019).ECF No.31.Shealso ftled amodon for
leave to appeal,which was docketed as a m iscellaneous case in this districtcourt.Cod v.

M icale,No.7:19-M C-4 (W .D.Va.,fzed Feb.14,2019),ECF N o.1.On Febrtzary22,2019,
Cody flled a m otion for appointm ent of counselin the rniscellaneous case because she is

proceeding prq .
           - - &q and isseventy-fvepercentdeaf ECF N o.3 in 7;19-M C-4.Cody'sm otbn

for leave to appealthe disnaissalofher bankruptcy cause ofacdon wasdenied because she

doesnotneed leave from thiscourtto appeal,and her m otion for appointm entofcounsel

also was denied.ECF N o.4 in 7:19-M C-4.Cody'sbankm ptcy appealwasopened and given

CivilAction N tmaber 7:19-CV -433.Cody now seeks reconsideradon of tlae order denying

appoin% entofcounsel.ECF N o.3 in 7:19-CV-433.
      A sdiscussed in the previousorder denying appointm entof counsel,no provision of

the Bankmlptcy Code either requites or allows the appointm ent of counsel for a debtor

appealing an adversertzling.ln re Eilerston,No.3:96-600-178C,211 B.R.526,531 O .S.C.
1997)(cidngGraham v.Lennin ton,74B.R.967(S.D.Ind.1987)).SeealsoInreVillanueva,
èko.RMCF 09cv1443,2009MUL 3379934 fBankl.D.à4d.2009)(noting thatabanktnzptcy
proceedingisacivilm atterand thereisnorightto appointmentofcounselin acivilm atter).
      lnEilerston,thecourtnotedthatunder28U.S.C.j1915(d),acourthascliscredonto
appointcounsel for an indkentparty in a civilaction,butit should be allowed only in
excepdonalcases.However,itisnotclearthatj1915(d)appliesto bankfnpptcyproceedings.
SeeUnited Statesv.Ieas,409U.S.434,441(decliningto hnd that28U.S.C.j1915(a)applies
to'bankruptcy proceedings,but not discussing j 1915(d)).Even if j 1915(d) applies to
banlm lptcyproceedings,Cody haspaidtheftling feeand hasnotallegedindigency.In addiéon,

although she asserts that she is seventr five percentdeaf,she has not stated any facts to

indicate thatherhearing losspzeventsherfrom representing herself Finally,a review ofher

casedoesnotrevealanyunusualcircumstancesthatwouldjuséfytheappointmentofcounsel.
      M oreover,Cody appears to understand the arpxm ents she wishes to ptesentto the

courtand,as a pcq .
               .- K lidgant,herplegdings are liberally construed and she is held to a less

stdngentpleading standard than an attorney.Erickson v.Pardus,551U.S.89.94 (2007).See
alsoFederalRtllesofCivilProcedure8(e)rfpleaclingsmustbeconstruedsoasto dojusdce.');
and Cilwa v.Fort,No.7:17-CV-450, 2018 R          1801607, *2 (D.S.C.2018) (nodng in
banktnlptcy case tlaatliberalconstruction ofpleadingsm eansthatifthe cotutcan reasqnably

read pleadings to state a valid cloim on which an appezantcan prevail,itshould do so).
A ccordingly,Cody's request foz reconsideration of the denial of counsel, ECF N o.3,is

D EN IED .

      Itisso O RDE RED .

                                       smeted: o p - t,.p - z o /N
                                  /#/         *qri...
                                                    r4 .
                                                      .
                                                       :. .,
                                                           ;
                                                           .,-'u.
                                                                jy
                                                                 azu.'       .
                                                      ... ..     .       1   < U



                                       M ichael . rbanski
                                       Chie nite; StatesDisiiictludge




                                          3
